19-01022-mew       Doc 67     Filed 11/15/19    Entered 11/15/19 16:07:28          Main Document
                                               Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 __________________________________________x
                                           :
 In re                                     :                   Chapter 7
                                           :
 BOAZ BAGBAG,                              :                   Case No. 08-12667 (MEW)
                                           :
                         Debtor.           :
 __________________________________________x
                                           :
 BOAZ BAGBAG,                              :
                         Plaintiff,        :
       v.                                  :                   Adv. Pro. No. 19-1022 (MEW)
                                           :
 SUMMA CAPITAL CORP.                       :
                                           :
                         Defendant,        :
 __________________________________________:

                                               ORDER

        On October 16, 2019, a hearing was conducted in this adversary proceeding

 concerning the motion for sanctions filed by defendant Summa Capital Corp. At the

 conclusion of the hearing, the Court stated that it had made a final ruling not to impose

 sanctions as to counsel. However, with respect to the request for imposing sanctions

 against Mr. Bagbag, the Court left open the question of whether it was appropriate

 pending a determination of whether Mr. Bagbag wished to offer more evidence on that

 point. In addition, if sanctions were deemed warranted, the Court needed evidence as to

 the amount of any such award. The parties were to confer on an appropriate date for any

 required evidentiary hearing on any of the remaining issues or, alternatively, to see if they

 could resolve the matter. The parties were directed to inform the Court if they would

 require a further evidentiary hearing. As of this date, there has not been any
19-01022-mew       Doc 67      Filed 11/15/19    Entered 11/15/19 16:07:28         Main Document
                                                Pg 2 of 2


 communication from the parties concerning a further evidentiary hearing. Based upon

 the foregoing, it is hereby

        ORDERED, that the record will be deemed closed unless, on or before November

 21, 2019, one or both of the parties files a request for a further evidentiary hearing along

 with an identification of the evidence to be offered and the relevance thereof.



 Dated: New York, New York
        November 15, 2019

                                                /s/ Michael E. Wiles
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   2
